DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 8, 11-13 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Applicant Arguments/Remarks filed 12/06/2021 pg. 9.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “an adhesive layer which fills a space between the inner surface of the back cover and a left side of the display panel, and a space between the inner surface of the back cover and a right side the display panel, 
wherein the inner surface and the outer surface of the back cover are bent inward toward the display panel so that the left end surface and the right end surface of the back cover are in contact with an outer surface of the display panel, and 
wherein the back cover is fixed to the display panel by the adhesive layer at the left side and the right side of the display panel, 
wherein the left end surface and the right end surface of the back cover are in contact with a rear surface of the display panel.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 5-6, 11-12 and 21-23 depending from claim 1 are therefor also allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “an adhesive layer which fills a space between the inner surface of the back cover and a left side of the flexible display panel, and a space between the inner surface of the back cover and a right side of the flexible display panel; 
a roller unit which winds or unwinds the flexible display panel and the back cover in a column direction, 
wherein the inner surface and the outer surface of the back cover are bent toward the left side and the right side of the flexible display panel, respectively, so that a leftmost portion and a rightmost portion of the back cover have a round shape, 
wherein the left end surface and the right end surface of the back cover are in contact with an outer surface of the flexible display panel,  
wherein the back cover is fixed to the flexible display panel by the adhesive layer at the left side and the right side of the flexible display panel, and 
wherein the left end surface and the right end surface of the back cover are in contact with a respective outer side surface of the flexible display panel.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 8 and 17-20 depending from claim 13 are therefor also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841